Citation Nr: 0106537	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-12 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
headaches.

2.  Entitlement to an initial compensable evaluation for a 
low back disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for reactive airway disease.

4.  Entitlement to an initial compensable evaluation for 
allergic rhinosinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1994 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The veteran's appeal initially encompassed the issue of 
entitlement to a higher initial evaluation for 
hypochondriasis/a dysthymic disorder.  However, he withdrew 
this issue from appellate status in a May 2000 statement.  
See 38 C.F.R. § 20.204 (2000).

During the pendency of this appeal, the veteran requested 
both RO and Travel Board hearings.  However, he canceled his 
RO hearing in February 2000, and, as he failed to report for 
his October 2000 Travel Board hearing without explanation, 
his Travel Board hearing request is deemed withdrawn.  See 38 
C.F.R. § 20.704(d) (2000).

The claims of entitlement to higher initial evaluations for 
reactive airway disease and allergic rhinosinusitis are 
addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's headaches, while not specifically described 
by medical examiners as characteristically prostrating, have 
been shown to be productive of constant pain.

3.  The veteran's low back disorder has not been shown to be 
productive of limited motion of the lumbosacral spine, 
painful motion, or functional loss due to pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.124a., Diagnostic 
Code 8100 (2000); The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

2.  The criteria for entitlement to an initial compensable 
evaluation for a low back disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.20, 4.27, 4.71a, Diagnostic Code 5295 (2000); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claims and that no further assistance is required 
in order to comply with the VA's statutory duty to assist him 
in developing the facts pertinent to his claims.  
Specifically, the RO has afforded the veteran VA examinations 
and has obtained records of his reported treatment.  See 38 
U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (relevant sections of which are to be codified 
at 38 U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West. 12 Vet. App 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000). 

II.  Headaches

In the appealed August 1998 rating decision, the RO granted 
service connection for headaches and assigned a zero percent 
evaluation, effective from July 1997.  The RO based this 
evaluation on the results of a May 1998 VA neurological 
examination.  During this examination, the veteran complained 
of a sharp, shooting pain beginning in his occipital region 
bilaterally and radiating around the temporal region to the 
front of his face.  The veteran described this pain as 
"constant pain that will lancinate through his head" and 
noted that the pain was "fairly intense" at all times and 
disturbed his concentration, with no help from over-the-
counter medications.  The veteran denied photophobia, 
sonophobia, or associated neurological problems.  An 
examination revealed tenderness in the reproduction of pain 
palpating over the occipital ridge.  The assessment was 
headaches that were consistent with occipital neuralgia, and 
the examiner indicated that this pain was reproducible by 
palpating over the occipital nerve at the occipital ridge.  A 
neurological referral was recommended for a trial of an 
occipital nerve block that might stop the pain.

A magnetic resonance imaging study (MRI) of the brain, dated 
in August 1998, revealed no evidence of a hemorrhage, a mass 
effect, a midline shift, or an enhancing lesion.  Foci of an 
increased T2 signal in the white matter, while nonspecific, 
were noted to be probably due to microvascular ischemia.  An 
area of increased signal in the right maxillary sinus on T2-
weighted image was noted to most likely represent a retention 
cyst.  While this marrow signal was noted to be diffusely 
low, it was also indicated that "in a patient of this age 
this may be a normal variant."  The impression was no acute 
findings.

The RO has evaluated the veteran's headaches at the zero 
percent rate under 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2000) by analogy.  See 38 C.F.R. §§ 4.20, 4.27 (2000).  
Under this section, migraine headaches with less frequent 
attacks than indicated in the criteria for a compensable 
evaluation warrant a zero percent evaluation.  Headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months warrant a 10 percent 
evaluation.  Characteristic prostrating attacks occurring on 
an average of once a month over the last several months 
warrant a 30 percent evaluation.

In this case, the Board is aware of no specific indication of 
actually prostrating attacks as a result of the veteran's 
headaches.  However, he has complained of constant headache 
pain, and an MRI revealed nonspecific foci of an increased T2 
signal in the white matter.  In view of these findings, the 
Board has resolved all doubt arising from the absence of a 
specific notation of actually prostrating headaches in the 
veteran's favor and finds that a minimum compensable 
evaluation of 10 percent is warranted for this disability.  
As the record does not show evidence of characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months, the Board finds no basis for an 
even higher evaluation of 30 percent.  Therefore, an initial 
10 percent evaluation, and not more, is warranted for the 
veteran's service-connected headaches.


III.  Low back disorder

In the appealed August 1998 rating decision, the RO granted 
service connection for a back disorder, characterized as 
lumbago, and assigned a zero percent evaluation as of July 
1997.  The RO based this evaluation on the results of a May 
1998 VA spine examination.  During this examination, the 
veteran complained of lower back pain that worsened with 
exertion.  The examiner noted that x-rays of the lumbosacral 
spine were within normal limits.  Range of motion testing of 
the lumbar spine revealed flexion to 100 degrees, extension 
to 35 degrees, and bilateral lateral rotation to 75 degrees.  
The examiner diagnosed a benign spine and mild exertional 
lumbago.

The veteran underwent a second VA spine examination in 
February 2000, which revealed lumbar spine flexion to 95 
degrees, extension to 35 degrees, bilateral lateral flexion 
to 40 degrees, and bilateral rotation to 35 degrees.  X-rays 
of the lumbar spine were within normal limits.  While noting 
the veteran's complaints of low back pain, the examiner also 
indicated that there was no evidence of motor weakness, 
excess fatigability, incoordination, painful motion, or pain 
with use of the spine.  Rather, the examiner noted that the 
veteran "has low back pain which carries no objective or 
radiographic diagnosis."  

The RO has evaluated the veteran's low back disorder at the 
zero percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2000) by analogy.  See 38 C.F.R. §§ 4.20, 4.27 (2000).  
Under this section, lumbosacral strain with only slight 
subjective symptoms warrants a zero percent evaluation, while 
a 10 percent evaluation is in order in cases of 
characteristic pain on motion.  

In this case, however, the veteran's complaints of low back 
pain have not been supported by objective symptomatology.  
Specifically, there is no evidence of pain on motion or 
functional loss due to pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 (2000).  In 
the absence of evidence of characteristic pain on motion, 
there is no basis for a compensable evaluation under 
Diagnostic Code 5295.  

The Board has considered all potentially applicable 
diagnostic codes in reaching a decision on the veteran's 
claim.  However, there is no evidence of a vertebral fracture 
(for which consideration under Diagnostic Code 5285 would be 
warranted), favorable ankylosis of the lumbar spine (the 
criteria for a 40 percent evaluation under Diagnostic Code 
5289), slight limitation of motion of the lumbar spine (the 
criteria for a 10 percent evaluation under Diagnostic Code 
5292), or mild intervertebral disc syndrome (the criteria for 
a 10 percent evaluation under Diagnostic Code 5293).  In 
short, there is no basis for an initial compensable 
evaluation for the veteran's low back disorder, and the 
preponderance of the evidence is therefore against his claim 
for that benefit.  

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 

IV.  Conclusion

In reaching the above determinations, the Board finds that 
the medical evidence of record does not raise the question of 
whether higher evaluations were warranted for any periods of 
time following the initial grants of service connection so as 
to warrant "staged" ratings due to a significant change in 
the levels of disability.  Rather, the symptomatology 
reported during the pendency of this appeal has remained 
essentially consistent, with the degrees of severity at all 
times fully contemplated by the assigned evaluations.  
Moreover, the veteran has not alleged, and the record does 
not demonstrate, that any recent findings were used in any 
way to deprive him of higher ratings when he was originally 
evaluated by the VA.  See Fenderson v. West, supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected headaches and low back disorder 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations, 
and there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An initial 10 percent evaluation for headaches is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

The claim of entitlement to an initial compensable evaluation 
for a low back disorder is denied.


REMAND

In January 2001, the Board received additional medical 
records from the veteran that contain information pertinent 
to his claims for higher initial evaluations for reactive 
airway disease and allergic rhinosinusitis.  However, these 
records were not accompanied by a waiver of RO review from 
the veteran.  As such, it is necessary that the RO have an 
opportunity to review these records prior to action by the 
Board on the noted claims.  See 38 C.F.R. § 20.1304 (2000). 

Additionally, the Board observes that the veteran's prior VA 
respiratory examinations indicate that he made only 
suboptimal efforts on his pulmonary function tests and that 
the test results were not reliable.  On remand, a further 
examination, with pulmonary function testing and an 
explanation of the results, would be helpful.  See Abernathy 
v. Principi, 3 Vet. App. 461, 464 (1992). 
This examination should also address the veteran's allergic 
rhinosinusitis, given that he has recently received treatment 
for this disability.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
respiratory examination to determine the 
nature and extent of his restrictive 
airway disease and allergic 
rhinosinusitis.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies should be performed, including 
pulmonary function testing.  If the 
pulmonary function testing results are 
deemed to be unreliable, the examiner 
should, to the extent possible, quantify 
the severity of the limitations of the 
veteran's pulmonary functioning (e.g., 
"moderate," "mild," "severe").  A 
description of the examination results 
and all noted diagnoses should be 
included in a typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to higher initial evaluations 
for reactive airway disease and allergic 
rhinosinusitis.  Consideration should be 
given to all evidence added to the claims 
file since the issuance of the May 2000 
Statement of the Case.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



